Citation Nr: 0106368	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  96-20 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date prior to December 29, 
1995, for a permanent and total disability rating for pension 
purposes.



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from March 1968 to April 
1970.  In March 1998 the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for hypertension, 
eye disability, and ear disability, including defective 
hearing, and remanded the issues listed on the title page to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, for additional development.  The case 
was returned to the Board in January 2001.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the issues on appeal has been obtained by 
VA.

2.  The veteran did not engage in combat with the enemy, and 
there is no credible evidence corroborating the veteran's 
alleged service stressor.

3.  The veteran filed a claim for pension benefits in May 
1994; the claim was denied by rating decision in July 1994; 
the veteran was notified of this decision and of his 
appellate rights in correspondence sent to the veteran's 
address of record later in July 1994; a notice of 
disagreement with this decision was not received within one 
year of the notification.  

4.  A subsequent claim for pension benefits was received by 
VA on December 29, 1995.  

5.  Incapacity did not prevent the veteran from filing a 
claim for pension benefits within 30 days of the date of 
becoming permanently and totally disabled.



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 1991 
and Supp. 2000); 38 C.F.R. § 3.304(f) (2000).

2.  The requirements for an effective date prior to December 
29, 1995, for a permanent and total rating for pension 
purposes have not been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) became effective.  This 
liberalizing law is applicable to the appellant's appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements to establish entitlement to the benefits sought 
on appeal.  The RO found the veteran's claims to be well 
grounded.  All available evidence necessary for an equitable 
disposition of these claims has been obtained.  In sum the 
facts pertinent to these claims have been properly developed, 
there is no additional development to be undertaken to comply 
with the provisions of the VCAA.  Therefore, the veteran will 
not be prejudiced as a result of the Board deciding these 
claims without first affording the RO an opportunity to 
consider the claims in light of the VCAA.

I.  SERVICE CONNECTION 

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2000), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

The veteran's DD Form 214 indicates that he was not awarded 
any medal or decoration indicative of combat.  Service 
medical records reveal that the veteran was referred in 
February 1970 for psychiatric evaluation.  It was reported 
that he had received three Article 15's and one court-
martial.  His affect was appropriate and he did not display 
any signs of organic brain disease, psychosis, or mood 
disorder.  It was recommended that the veteran be discharged 
through normal separation, and he was psychiatrically cleared 
for any administrative action deemed appropriate.  The 
veteran's February 1970 discharge medical history and 
examination reports do not contain any complaint, finding, or 
diagnosis of psychiatric disability.

VA outpatient records dated from April 1986 to May 1996 
reveal that the veteran said in August 1994 that he did not 
have any psychiatric symptoms and did not desire psychiatric 
help.  It was noted in August 1995 that the veteran blamed 
the "war" for all his troubles; the examiner indicated that 
the veteran might have PTSD.  The assessment in February 1996 
included PTSD.  The Axis I assessment in March 1996 was no 
diagnosis, rule out PTSD.  There was no Axis I diagnosis in 
May 1996; a personality disorder was diagnosed on Axis II.

On VA examination in February 1996, the veteran complained of 
insomnia and of dreams of falling off of a cliff or of 
getting shot.  On mental status evaluation, the veteran was 
described as oriented with intact memory, good concentration, 
and no thought disorder.  His mood was bitter and his affect 
was angry.  The examiner concluded that the veteran did not 
meet the full criteria for an Axis I diagnosis.  Anti-social 
personality traits were diagnosed.

The veteran was hospitalized for diabetes mellitus in 
February 1996.  The discharge diagnoses included PTSD.

The veteran testified at a personal hearing at the RO in 
September 1996 in support of his claim.

On VA psychiatric examination in October 1996, the veteran 
was considered oriented, coherent and goal directed with no 
memory impairment.  His mood was markedly depressed and his 
affect was flattened.  The diagnoses were major depression; 
substance abuse, heroin, in remission since the 1970's; and 
paranoid personality, antisocial traits.  The examiner 
concluded, based on a review of the claims file and the 
results of the psychiatric evaluation, that the veteran did 
not meet the criteria for a diagnosis of PTSD because life 
threatening stressors were not present.

The veteran testified at a personal hearing before the 
undersigned sitting at the RO in September 1997 that he was 
seen by a psychiatrist in service and that he has been 
diagnosed with PTSD.  Received at the hearing from the 
veteran were copies of Article 15's and a court-martial given 
to the veteran between 1968 and 1970.  He was given an 
Article 15 for failing to prepare his clothing and equipment 
for inspection on January 22, 1969, for failing to stand 
mandatory Guard Mount on March 31, 1969, and for leaving his 
duty station without permission on July 24, 1969.  He was 
court-martialed in January 1970 for failing to go to his 
assigned duty station on December 25, 1969; the charge that 
he failed to obey a lawful order to pull guard duty on 
December 25, 1969, was dismissed on the grounds that it did 
not allege an offense.  His punishment was one month 
confinement at hard labor in the United States Forces 
Confinement Facility at Nuremberg, Germany.

According to an August 1998 letter from the United States 
Armed Services Center for Research of Unit Records, the PTSD 
unit can only verify specific combat incidents as recalled by 
the veteran.  It was noted that, in order to conduct 
meaningful research, a veteran must provide the "who, what, 
where and when" of each stressor.

On VA psychiatric examination in October 1999, the veteran's 
complaints included recurrent dreams about being fired at by 
a sniper while on a truck along the Czechoslovakian and 
German borders in service and of being humiliated by his 
commanding officer for pulling out a gun to defend himself 
against existing orders.  He also reported experiencing 
flashbacks after the Oklahoma City bombing.  On mental status 
examination, the veteran was angry and had delusions of 
persecution.  His thought content was positive for auditory 
hallucinations and he had visual hallucinations when he saw 
shadows.  The diagnoses were mixed anxiety disorder 
consisting of generalized anxiety disorder and PTSD of 
moderate intensity; psychosis not otherwise specified; 
history of heroin use currently in extended remission; and 
possible mixed personality disorder consisting of 
narcissistic and/or paranoid type. 

An April 2000 addendum from the VA examiner who saw the 
veteran in October 1999 explains why the veteran meets the 
DSM-IV criteria for a diagnosis of PTSD.  According to the 
examiner, the stressful event that caused the veteran's PTSD 
was the threat of death or serious injury when he was fired 
at while on a truck at the German and Czechoslovakian borders 
in service.  The examiner felt that the veteran had had PTSD 
symptomatology since 1995 or 1996 and that it was moderate in 
intensity.

According to a response added to the file in September 2000 
to a request for any additional evidence on Article 15's 
received by the veteran in service, all available Article 
15's were copied and mailed.

Although the record contains evidence suggesting that the 
veteran has PTSD due to service stressors, it contains no 
corroboration of the veteran's participation in combat or of 
any alleged service stressor, as required by 38 C.F.R. 
§ 3.304(f).  The veteran was not awarded any medals for 
combat.  Although he contends that he was in a life-
threatening situation when he was fired at while in a truck 
at the Czechoslovakian and German border, which resulted in 
his being humiliated by his commanding officer and given an 
Article 15 for attempting to load his gun against orders, 
this incident is not corroborated by the evidence on file, 
including the Article 15 evidence noted above.  Therefore, 
service connection is not warranted for the veteran's claimed 
PTSD.   

II.  EARLIER EFFECTIVE DATE

Except as otherwise provided, the effective date of an award 
of pension based on an original claim or a claim reopened 
after final disallowance will be the later of the date of 
receipt of claim or the date entitlement arose.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

If, within one year from the date on which the veteran became 
permanently and totally disabled, the veteran files a claim 
for a retroactive award and establishes that a physical or 
mental disability, which was not the result of the veteran's 
own willful misconduct, was so incapacitating that it 
prevented him or her from filing a disability pension claim 
for at least the first 30 days immediately following the date 
on which the veteran became permanently and totally disabled, 
the disability pension award may be effective from the date 
of receipt of claim or the date on which the veteran became 
permanently and totally disabled, whichever is to the 
advantage of the veteran.  38 C.F.R. § 3.400(b)(1).

The veteran's original claim for pension benefits was 
received by VA on May 16, 1994.  Based on information 
indicating that the veteran had legally changed his name, VA 
sent the veteran a letter in June 1994 requesting him to 
submit a certified copy of the legal document showing the 
name change.  

On VA examination in June 1994, the veteran said that he had 
been unemployed for several years because no one would hire 
him.  The examiner's impressions after examination were Type 
II adult onset diabetes mellitus; history of gouty arthritis, 
intermittently symptomatic; hypertension, under treatment; 
chronic lumbosacral strain, by history, intermittently 
symptomatic; exogenous obesity.

A July 1994 rating decision denied entitlement to nonservice-
connected pension benefits because the veteran's disabilities 
did not meet the relevant criteria and he was not considered 
unemployable.  Notification of the denial and of the 
veteran's appellate rights was sent to the veteran at his 
address of record in July 1994.  

The RO subsequently sent correspondence to the Postmaster in 
which it noted the veteran's address of record and requested 
the Postmaster to provide a new address, if available, for 
the veteran.  The Postmaster responded in September 1994 that 
the veteran was not known at the address provided by the RO.

On July 31, 1995, the veteran contacted VA to inquire about a 
service connection claim.  At that time he informed the RO of 
his new name and of his current address.  

Another claim for nonservice-connected pension benefits was 
received by VA on December 29, 1995, along with treatment 
records dated from July 1994 to July 1995.  These records 
reveal that the veteran had controlled hypertension; wrist 
disability, either arthritis or gout; probable diabetes; and 
obesity.

VA examination in February 1996 revealed bilateral hearing 
loss, hypertension, diabetes mellitus, glaucoma, degenerative 
changes of multiple joints, anti-social personality traits, 
and gastroesophageal reflux disease.  

A rating decision later in February 1996 granted entitlement 
to nonservice-connected pension benefits based on the recent 
clinical findings, effective December 29, 1995, the date that 
the new claim was received by VA.

Received by VA in March 1996 was a copy of a March 1989 Order 
For Change Of Name, signed by an Oklahoma District Court 
Judge.

The veteran testified at his RO hearing in September 1996 
that he had sent a timely change of address form to D. H., a 
veterans service organization representative and that, 
therefore, pension benefits should be granted effective the 
date of the original application in May 1994.  The veteran 
testified at his travel board hearing in September 1997 that 
pension benefits should be effective in May 1994 because 
there was a change of address form on file somewhere in VA at 
the time of the denial in July 1994 and because he inquired 
about the claim in a timely manner.

The March 1998 Board remand directed that the RO should 
identify the VA facility where the veteran claimed to have 
reported his change of address in or about the summer of 
1994, that VA should then contact the facility and obtain 
copies of any available documents verifying the address 
change, and that the veteran should be requested to provide 
copies of any such documents in his possession or copies of 
any correspondence received from VA and dated between July 
18, 1994, and July 18, 1995.

The veteran was sent a letter from VA in May 1998 requesting 
the above information noted by the Board.  No additional 
information has been submitted by the veteran.  A September 
1998 attempt to determine whether an address change was 
received by VA from the veteran between July 1994 and July 
1995 was unsuccessful.

As noted above, the veteran contends that his pension 
benefits should be effective beginning on the date of his 
original claim in May 1994 because he had sent VA a timely 
change of address and change of name form and had told D. H., 
who was with the veterans service organization, about the 
changes in July 1994.  There is no evidence corroborating the 
veteran's self serving statement that he informed VA of his 
new address prior to July 31, 1995.  

The veteran did not file a timely notice of disagreement with 
the decision denying his earlier claim for pension benefits.  
Consequently, that decision became final.  38 U.S.C.A. § 7105 
(West 1991).  The veteran's new claim for pension benefits 
was not received until December 29, 1995.  The veteran has 
not contended and there is no indication in the record that 
incapacity prevented him from filing this new claim prior to 
December 29, 1995.  Consequently, the effective date for the 
permanent and total rating cannot be earlier than the date of 
the new claim, December 29, 1995.


ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to an effective date prior to December 29, 1995, 
for a permanent and total disability rating for pension 
purposes is denied.

		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

